Citation Nr: 1032977	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service connection for chronic lymphocytic 
leukemia to establish eligibility for retroactive benefits.  

3.  Determination of countable income for death pension. 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran had over twenty years of active duty service, 
beginning in 1964 and ending in April 1985.  He died in November 
2004.  The Appellant was married to the Veteran at the time of 
his death.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of adverse determinations, in March 2005, in February 
2007, and in June 2007 of Department of Veterans Affairs (VA) 
Regional Offices (RO). 

In July 2009, the Board remanded the claims for further 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2010, the Appellant's representative raised the claim 
for accrued benefits, citing to a statement in October 2003 by 
the Veteran, referring to a claim for compensation filed in 
October 2000, which is referred to the RO for appropriate 
action. 

STAY 

On the claim of service connection for the cause of the Veteran's 
death, a copy of the Veteran's death certificate shows that 
coronary artery disease contributed to the cause of the Veteran's 
death.  The Appellant argues that the Veteran served in Vietnam 
or in Vietnam waters.  The record shows that the Veteran was in 
the Navy and his medals included the Vietnam Service Medal and 
Republic of Vietnam Campaign Medal. 



In October 2009, the Secretary of the Department of Veterans 
Affairs announced the decision to establish presumptions of 
service connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease (which includes coronary 
artery disease), Parkinson's disease, and B cell leukemias.    

VA is in the process of amending the current regulation to 
establish presumptive service connection for the new diseases.  
The amended regulation will take effect on the date that a final 
rule is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and award 
benefits based upon the planned new presumptions.  

In November 2009, the Secretary of the Department of Veterans 
Affairs directed the Board to stay action on all claims for 
service connection that cannot be granted under current law, but 
that potentially may be granted based on the planned new 
presumptions of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  

Exposure to herbicides is presumed for a Veteran who set foot in 
Vietnam or who was present in the inland waterways of Vietnam 
during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009). 

And based on the current record, it is not clear whether the 
Veteran served in Vietnam or in the inland waterways of Vietnam.  

As the claim of service connection for the cause of the Veteran's 
death may be affected by the new presumptive disease, ischemic 
heart disease, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of the claim that has 
been stayed will be resumed.  
The claim of service connection for chronic lymphocytic leukemia 
to establish eligibility for retroactive benefits and the 
determination of countable income for death pension are REMANDED 
to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for chronic lymphocytic 
leukemia, in July 2006, the RO notified the Appellant of the 
decision of the U.S. District Court for the Northern District of 
California in Nehmer v. Department of Veterans Affairs, 
No. C-86-6160 (TEH) which held that the provisions of the Nehmer 
class action suit applied to disability or death claims based on 
chronic lymphocytic leukemia, thus entitling those who met the 
eligibility requirements to claim retroactive benefits.  

Under 38 C.F.R. § 3.816, a Nehmer class member is a Vietnam 
veteran who has a covered herbicide disease, which the Nehmer 
court subsequently expanded to include chronic lymphocytic 
leukemia, even though by regulation the Secretary of Veterans 
Affairs had not established a presumption of service connection 
before October 1, 2002, pursuant to the Agent Orange Act of 1991, 
Public Law 102-4. 

The Appellant asserts that the Veteran served in Vietnam and that 
the Veteran was diagnosed with chronic lymphocytic leukemia 
during his life.  Based on the current record, it is not clear 
whether the Veteran served in Vietnam or in the inland waterways 
of Vietnam and whether he had chronic lymphocytic leukemia. And 
further development under the duty to assist is needed. 




On the determination of countable income for death pension, the 
Appellant contends that her daughter's Social Security 
Administration benefits are not countable income for death 
pension under the hardship exclusion for countable income under 
38 C.F.R. § 3.272(m).  To ensure procedural process, the RO must 
consider in the first instance the hardship exclusion for 
countable income.

In January 2007, except for benefits from the Social Security 
Administration for her daughter, the Appellant reported that she 
did not have income from any other source.  Under the duty to 
assist, the Appellant's current financial status needs to be 
determined.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel 
records to determine whether the Veteran 
served in Vietnam or in the inland waterways 
of Vietnam.  If the records cannot be found 
or further efforts to obtain the records 
would be futile, notify the Appellant in 
accordance with 38 C.F.R. § 3.159(e).

2.  Request that the RO in Manila search for 
any additional files of the Veteran and to 
document whether or not the Veteran had a 
claim for VA compensation, filed in 2000, 
which was pending at the time of his death in 
2004.  If the documentation cannot be found 
or further efforts to obtain documentation 
would be futile, notify the Appellant in 
accordance with 38 C.F.R. § 3.159(e).



3.  Request the records of the Social 
Security Administration.  If the 
documentation cannot be found or further 
efforts to obtain documentation would be 
futile, notify the Appellant in accordance 
with 38 C.F.R. § 3.159(e)

4.  Ask the Appellant to either submit or to 
authorize VA to obtain on her behalf medical 
records, pertaining to the Veteran's 
treatment of chronic lymphocytic leukemia. 

5.  Ask the Appellant to complete a Financial 
Status Report (VA Form 20-5655), and provide 
all sources of income, including income for 
her or for her daughter from the Social 
Security Administration.  

6.  After the above development is completed, 
adjudicate the claim of service connection 
for chronic lymphocytic and leukemia and 
determine countable income for death pension 
under the hardship exclusion for countable 
income under 38 C.F.R. § 3.272(m).  If any 
benefit sought remains denied, furnish the 
Appellant and her representative a 
supplemental statement of the case and return 
the case to the Board.

7.  If the stay is lifted or if it can be 
determined that the stay does not apply to 
the claim, adjudicate the claim of service 
connection for the cause of the Veteran's 
death.  If the benefit sought remains denied, 
furnish the Appellant and her representative 
a supplemental statement of the case and 
return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



